DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed May 24, 2022 (hereafter the “5/24 Reply”) has been entered, and Claim 11 has been canceled.  
Claims 1-3, 8-9, 12, 16, 20, 26-27, 29, 33-34, 37 and 40-41 remain pending, with Claim 41 withdrawn from consideration as directed to a non-elected invention for reasons of record.  

Claim Objections
Claim 1 is  objected to because of the following informalities:  step (b)(ii) of Claim 1 recites “wherein the molar ratio of the pool of first oligonucleotide primers to the double-stranded template polynucleotide is 100: 1 or greater” (emphasis added), which is literally directed to a ratio of pools to polynucleotides when the intended meaning may be --wherein the molar ratio of first oligonucleotide primers of the pool 
Appropriate explanation and/or correction is required.
It is noted that the intended meaning suggested above is consistent with step (c) of Claim 1, which recites “wherein the molar ratio of the second oligonucleotide primer to the double-stranded template polynucleotide is 100: 1 or greater” (emphasis added).  It is further noted that the above suggestion includes the reasonable interpretation that the primers of the pool as a whole, irrespective of the species of primer are present at a 100:1 ratio relative to the template (e.g. 100 moles of primer molecules in toto relative to 1 mole of template molecule).  Stated differently, the above suggestion is not interpreted as each species of primer in the pool is at a molar ratio of 100:1 relative to template (i.e. 100 copies of each species of primer molecule relative to 1 copy of template molecule).  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, step (b)(ii) of Claim 1 is interpreted as suggested above for purposes of examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-9, 12, 16, 20, 26-27, 29, 33-34, 37 and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The inclusion of Claims 2-3, 8-9, 12, 16, 20, 26-27, 29, 33-34, 37 and 40-41 is due to their dependencies from Claim 1.
Amended Claim 1 recites “wherein inclusion of the third oligonucleotide primer lowers the mutation rate of the double-stranded template polynucleotide, relative to a control” (emphasis added; see last clause of the claim), where the metes and bounds of “a control” are ambiguous.  
As an initial matter, a review of the application as filed found no disclosure of “a control” relative to the claimed method or to the “third oligonucleotide primer”.  More specifically, a search of the instant specification, including the section titled “Tuning the mutagenesis rate” on pgs 40-41) found no instance of the term “control” nor a relevant instance of the terms “standard” or “reference”.  For example, the description of “mutations or differences” in a Cas9 molecule or polypeptide “relative to a reference, e.g., a parental, Cas9 molecule” (see pg 53, ¶0241) is distinct from “mutation rate” as recited in Claim 1. 
Possible ‘controls’ relevant to mutation rate include a method comparable to that of Claim 1 with (A) omission of “the third oligonucleotide primer” and )B) use of a “third oligonucleotide primer” that is not “100% complementary to the first strand of the double-stranded template polynucleotide” as recited in step (d) of Claim 1.   
But possibility (B) includes an enormous range of embodiments of “the third oligonucleotide primer” where there is no guidance as to which are suitable to serve as “a control” for lowering “the mutation rate” as recited in the claim.  Thus it is ambiguous as to what level(s) and form(s) of non-complementarity (below 100%) is/are within the scope of the claim to successfully serve as “a control” because some level(s) and form(s) below 100% may not be suitable.  
In light of the ambiguity as explained above, Claim 1 and dependent Claims 2-3, 8-9, 12, 16, 20, 26-27, 29, 33-34, 37 and 40-41 are indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is noted that deletion of “relative to a control” from the end of Claim 1 would obviate this rejection while retaining the feature that “inclusion of the third oligonucleotide primer lowers the mutation rate of the double-stranded template polynucleotide”.  
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-9, 12, 16, 20, 26-27, 29, 33-34, 37 and 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.  The inclusion of Claims 2-3, 8-9, 12, 16, 20, 26-27, 29, 33-34, 37 and 40-41 is due to their dependencies from Claim 1.
As noted in the preceding rejection, amended Claim 1 recites “wherein inclusion of the third oligonucleotide primer lowers the mutation rate of the double-stranded template polynucleotide, relative to a control” (emphasis added; see last clause of the claim), where the instant application as filed fails to provide adequate support for “a control” as recited in the claim. 
Thus Claims 1-3, 8-9, 12, 16, 20, 26-27, 29, 33-34, 37 and 40-41 are directed to new matter because they fail to be supported by an adequate written description. 
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is noted that deletion of “relative to a control” from the end of Claim 1 would obviate this rejection while retaining the feature that “inclusion of the third oligonucleotide primer lowers the mutation rate of the double-stranded template polynucleotide”.  

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of claim amendments and cancellations, the previous rejection of Claims 1-3, 8, 11-12, 14, 16, 20, 26-27, 29, 34, 37 and 40 under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 2019/0382754 A1; published 12/19/2019; effectively filed 10/7/2016 based on CA 2,944,638, hereafter “the ‘638 application”; previously cited), as evidenced by Clontech Laboratories, Inc. (4 sheets regarding Cat. No. 639298; 2012 and 2021 downloaded June 4, 2021, as cited in the previous Office Action) in view of Koon et al. (WO 2016/205749 A1; published 22 December 2016, effectively filed at least as of 17 June 2016) has been withdrawn.  
In light of claim amendments, the previous rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over Wan et al. (as evidenced by Clontech Laboratories, Inc.) and Koon et al. as applied to Claims 1, 2, 3, 8, 11, 12, 14, 16, 20, 26, 27, 29, 34, 37 and 40 above, and further in view of Tan (WO 2009/018449 A1; cited in IDS filed 11/15/2019) has been withdrawn.  
In light of claim amendments, the previous rejection of Claim 33 under 35 U.S.C. 103 as being unpatentable over Wan et al. (as evidenced by Clontech Laboratories, Inc.) and Koon et al. as applied to Claims 1, 2, 3, 8, 11, 12, 14, 16, 20, 26, 27, 29, 34, 37 and 40 above, and further in view of Xue et al. (US 2015/0031565 A1, published 29 January 2015, as cited in the previous Office Action) has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 8, 12, 14, 16, 20, 26-27, 29, 34, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 2019/0382754 A1; published 12/19/2019; effectively filed 10/7/2016 based on CA 2,944,638, hereafter “the ‘638 application”; previously cited), as evidenced by Clontech Laboratories, Inc. (4 sheets regarding Cat. No. 639298; 2012 and 2021 downloaded June 4, 2021, as cited in the previous Office Action) in view of Koon et al. (WO 2016/205749 A1; published 22 December 2016, effectively filed at least as of 17 June 2016), Slaymaker et al. (“Rationally engineered Cas9 nucleaseswith improved specificity” Science (Jan 1, 2016), Vol. 351, Iss 6268, pp 84-88, publ online Dec 1, 2015; 10.1126/science.aad5227), Meier et al. (US 7,972,830 B2, published July 5, 2011) and Godwin (US 10,590,471 B2, patented March 17, 2020, effectively filed at least as of August 6, 2016).  
Wan et al., Koon et al. and Slaymaker et al. relate to the preparation and use of mutated polypeptides as a common field of endeavor.  Wan et al. and Godwin relate to the enrichment of nucleic acids (see e.g. Wan et al. at pgs 11-12, ¶00042, and pg 14, ¶00047; and Godwin’s title and abstract), as a common field of endeavor.  Koon et al. and Slaymaker et al. relate to the mutagenesis of Cas polypeptides as a common field of endeavor.  
Wan et al. (in the ‘638 application) teach a PCR-based method for generating multisite saturation mutagenic nucleic acid molecule libraries, the method comprising:
“a) providing a linear double-stranded target template nucleic acid molecule” (see e.g. pg 21, claim 1; and Fig. 1), which corresponds to step (a) of instant Claim 1;
“b) providing a first oligonucleotide PCR primer sense to said double-stranded target template nucleic acid molecule and a second oligonucleotide PCR primer antisense to said double-stranded target template nucleic acid molecule, each of said first and second oligonucleotide primers having 5' ends sharing homology with a desired linearized DNA vector and wherein said second oligonucleotide primer is provided as two batches, the first batch having the 5' end of said second oligonucleotide primer harbouring a phosphate moiety so as to provide a phosphorylated second oligonucleotide primer and said second batch being a nonphosphorylated second oligonucleotide primer” (see e.g. pg 21, claim 1; and Fig. 1, top left and top right), where the “second PCR oligonucleotide primer” (e.g. the “3’ cloning oligonucleotide” at top right of Fig. 1 that is non-degenerate and non-mutagenic) corresponds to step (c) of instant Claim 1 and to Claim 8 and as further discussed below, and the “first PCR oligonucleotide” (e.g. the “5’ cloning oligonucleotide” at top left of Fig. 1) corresponds to step (d) of instant Claim 1 and as further discussed below; and
“c) providing a pool containing a plurality of third oligonucleotide primers, each of said third oligonucleotide primers harbouring a 5' phosphate moiety and each having at least one different single triplet site degenerate codon” (see e.g. pg 21, claim 1; and Fig 1, top center), which corresponds to step (b) of instant Claim 1 and to Claim 2 and as further discussed below.  
Wan et al. (in the ‘638 application) teach an additional PCR reaction to amplify mutated nucleic acid molecules and cloning selected amplicons into suitable vectors for transformation of bacteria (see pgs 22-23, their claims 5-10), as well as “adaptor PCR”, “purify PCR products” and “In-Fusion cloning into end target vector” (see Fig. 2, bottom), and transforming E. coli cells with their multisite saturation mutagenized nucleic acids after PCR amplification and vector ligation (see e.g. pg 18, ¶00057), where the transformation corresponds to instant Claim 40.  
Wan et al. (in the ‘638 application) also teach that “many other embodiments [of their method] will be apparent to those skilled in the art” (see pg 19, ¶00061) and that “[a]lthough the[ir] invention has been described with reference to specific exemplary embodiments, it will be evident that various modifications and changes may be made to these embodiments without departing from the broader spirit and scope of the disclosed subject matter as defined by the appended claims” (see pg 20, ¶00062).  
Further regarding step (a) of instant Claim 1, Wan et al. do not teach their target template nucleic acid molecule as encoding a Cas polypeptide.  
Koon et al. teach 
“there remains a need for new genome engineering technologies that employ novel strategies and molecular mechanisms and are affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome. This would provide a major resource for new applications in genome engineering and biotechnology” (see pgs 1-2, ¶0005); 
that “[n]ovel effector proteins associated with Class 2 CRISPR-Cas systems may be developed as powerful genome engineering tools”, where Class 2 with single-subunit effector modules are exemplified by the Cas9 protein (FIG. 1A and 1B)” (emphasis added; see pg 2, ¶0006);
that “[i]t will be appreciated that the terms Cas enzyme, CRISPR enzyme, CRISPR protein Cas protein and CRISPR Cas are generally used interchangeably and at all points of reference herein refer by analogy to novel CRISPR effector proteins further described in this application, unless otherwise apparent, such as by specific reference to Cas9” (emphasis added; see pgs 65-66, ¶00238); and 
that embodiments of their “invention also provides for methods and compositions wherein one or more amino acid residues of the effector protein may be modified e,g, an engineered or non-naturally-occurring effector protein” (emphasis added; see pg 14, ¶0059) where “the modification may comprise mutation of one or more amino acid residues of the effector protein. The one or more mutations may be in one or more catalytically active domains of the effector protein. The effector protein may have reduced or abolished nuclease activity compared with an effector protein lacking said one or more mutations. The effector protein may not direct cleavage of one or other DNA or RNA strand at the target locus of interest. The effector protein may not direct cleavage of either DNA or RNA strand at the target locus of interest” (emphasis added; ibid); see also pgs 14-21, ¶¶0060-0085 regarding possible effector protein modifications).  

Thus regarding Wan et al. not teaching their target template nucleic acid molecule as encoding a Cas polypeptide, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Wan et al. to use a polynucleotide encoding a Cas9 polypeptide as the target of mutagenesis, as taught by Koon et al., with the reasonable expectation of successfully mutagenizing the Cas9 polypeptide and producing additional novel Cas effector proteins to meet the need for new genome engineering technologies as taught by Koon et al. without surprising or unexpected results.  
Further regarding step (b) of instant Claim 1, Wan et al. (in the ‘638 application) teach their pool of third oligonucleotide primers as “mutagenesis oligonucleotides” where “the third oligonucleotide primers are synthesized to each encode for an amino acid substitution at a desired target codon position. Thus a single oligonucleotide third primer is designed for every codon position in the target gene which is desired to be mutated” (see pg 10, ¶00038).  They also teach “[a] single oligonucleotide was designed for every codon position in the target gene and synthesized in a 96-well format” (see pg 13, ¶00045) and that “[t]he multiplex pools of mutagenesis oligonucleotides were made by combining an equal volume of oligonucleotide from each well of the 96-well plate into a single reservoir” (emphasis added; see pg 16, ¶00053), which corresponds to “equimolar concentrations” of “first oligonucleotide primers” in step (b) of instant Claim 1 because Wan et al. do not teach the single oligonucleotide synthesized for each codon position as synthesized in different amounts in each well and their use of equal volumes would have been understood by an artisan having ordinary skill as indicating their intent to use equal molar amounts of each oligonucleotide.  
And further regarding step (b) of instant Claim 1), Slaymaker et al. teach “individual alanine substitutions at 31 positively charged residues within the nt-groove [of SpCas9] and assessed changes to genome-editing specificity [where f]ive of the 31 single amino acid mutants reduced activity at all three off-target sited by a factor of at least 10 compared with wild-type (WT) SpCas9 while maintaining on-target cleavage efficiency, and six others improved specificity by a factor of 2 to 5” (emphasis added; see pgs 84-85, bridging ¶).  The locations of those five (R780A, K810A, K848A, K855A and H982A), and the six other, mutations are shown in Figure 2, (A) and (B) of Slaymaker et al.
While the above would lead one having ordinary skill in the art at the time of the invention to envision the method of Wan et al. and Koon et al. (as explained above) with (i) use a polynucleotide encoding an SpCas9 polypeptide as the target of mutagenesis, as taught by Slaymaker et al., and to (ii) target each of at least six (as the total of five plus at least one of the six other amino acid positions taught by Slaymaker et al.) for saturation mutagenesis by substitution by the 19 amino acids other than the native residue in SpCas9 by producing 114 (i.e, 6 positions times 19 substitutions) mutagenesis oligonucleotides in a pool as taught by Wan et al. for each SpCas9 template polynucleotide to mutagenize the SpCas9 polypeptide and producing additional mutant Cas9 effector proteins to confirm and extend the observations of Slaymaker et al., these three documents do not teach a molar ratio of “100:1 or greater” in step (b)(ii) of Claim 1.  Yet Meier et al. teach that “[t]he polymerase chain reaction (PCR) can be used to perform site-specific mutagenesis” (see col. 7, lines 39-41) and that
“[t]he nucleic acid strands of the target nucleic acid serve as templates for the synthesis of additional nucleic acid strands, which are extension products of the primers. [ ] To facilitate synthesis, a molar excess of the two oligonucleotide primers is added to the buffer containing the template strands. [ ] A large molar excess is preferred to improve the efficiency of the process. Accordingly, primer:template ratios of at least 1000:1 or higher are generally employed for cloned DNA templates, and primer:template ratios of about 100:1 or higher are generally employed for amplification from complex genomic samples” (emphasis added; see col. 17, lines 19-36).

And so it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Wan et al., Koon et al. and Slaymaker et al. (as envisioned and explained above) to use a molar ratio of 100:1 (primer:template) as recited in step (b) of Claim 1) in light of the teachings of Meier et al. with the reasonable expectation of successfully improving the efficiency of the process as taught by Meier et al. without surprising or unexpected results.  
Further regarding step (c) of instant Claim 1 as well as Claim 37, Wan et al. do not expressly teach a ratio of their 3’ cloning oligonucleotide primer (i.e. their “second PCR oligonucleotide primer”) to the template polynucleotide that is 100:1 or greater.  They also do not teach a ratio of their 5’ cloning oligonucleotide primer (i.e. their “first PCR oligonucleotide primer”) to the template that is 1:1 or greater (as presented in Claim 34).  They do, however, illustrate (in the ‘638 application) the use of those primers in Figure 1, a relevant portion of which is reproduced as follows:

    PNG
    media_image1.png
    175
    865
    media_image1.png
    Greyscale

where Wan et al.’s pool of mutagenesis oligonucleotides in light of Koon et al. and Slaymaker et al. are shown at the top (as “MOP”) and their 3’ cloning oligonucleotide primer is in the lower right.  In light of the teachings of Meier et al. as described above, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Wan et al., Koon et al. and Slaymaker et al. (as explained above) to use at least a molar ratio of 100:1 of Wan et al.’s 3’ cloning oligonucleotide primer-to-template, as well as at least a molar ratio of 100:1 of their 5’ cloning oligonucleotide primer-to-template (which corresponds to the “100:1 or greater” ratio in step (c) of Claim 1 and is greater than 1:1 in Claims 34 and 37) in light of the teachings of Meier et al. with the reasonable expectation of successfully improving the efficiency of the process as taught by Meier et al. without surprising or unexpected results.
Regarding Claim 3, Wan et al. (in the ‘638 application) teach, with regard to their example using TP53 protein, “multisite saturation mutagenesis for the full-length protein, which contains 393 codons” (see pgs 15-16, ¶00052).  Thus it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Wan et al., Koon et al., Slaymaker et al. and Meier et al. (as explained above) to expand beyond the sites described by Slaymaker et al. to perform multisite saturation mutagenesis for the entire length of SpCas9 with a reasonable expectation of successfully mutagenizing the SpCas9 polypeptide to produce additional novel Cas effector proteins without surprising or unexpected results.  
Regarding Claims 16 and 20, Wan et al. (in the ‘638 application) teach use of “the CloneAmp HiFi polymerase (ClontechTM)” (see e.g. pg 14, ¶00049, and pg 15, ¶00051), which corresponds to Claim 16, and to Claim 20 as evidenced by Clontech Laboratories, Inc. on sheet 3, bottom, “Overview” section regarding Cat. #639298, which teaches an “exceptionally low error rate (12 mismatched bases per 542,580 bases)” that corresponds to the error rate limitation recited in Claim 20.  The teaching of Clontech Laboratories, Inc. concerns an inherent feature or property of the CloneAmp HiFi polymerase.  
Regarding Claims 26-27 and 29, Wan et al. (in the ‘638 application) teach “f) degrading the phosphorylated oligonucleotide strands of the products of steps d) and e) using or more restriction enzymes” (see e.g. pg 22, part f) of claim 1) where the “one or more restriction enzymes is DpnI” (see e.g. pg 22, claim 4; and Fig. 1, lower half). 
Regarding Claim 34, the ratio of “1:1 or greater” has been addressed above.  
The teachings of Wan et al., Koon et al., Slaymaker et al. and Meier et al. do not include Wan et al.’s “first PCR oligonucleotide” as being “100% complementary” to the first strand of a SpCAs9 template polynucleotide as recited in step (d) of instant Claim 1.  They also do not teach step (e) of instant Claim 1. 
Godwin teaches a method for amplifying and sequencing a target sequence (col. 1, lines 6-9), such as a genomic or expression library of polynucleotides (col. 9, lines 58-67), with the steps of 
contacting target nucleic acids “with a primer and a polymerase, where the primer comprises a target-binding site and a unique molecular identification tag” (underlining added; col. 2, lines 11-15) and “the target-binding site is a pre-designed target-specific sequence” (see col. 2, lines 27-28) , where that primer with target-binding site corresponds to the 3’ end cloning oligonucleotide of Wan et al. and so to step (c) of instant Claim 1), and the primer may include an affinity tag such as a specific sequence for affinity binding to a solid support by sequence capture (col. 5, line 59 to col. 6, line 3); 
conducting a polymerase extension reaction to create a single-stranded primer extension product (col. 2, lines 15-17, which corresponds to step (e) of instant Claim 1); 
ligating adaptors to each end of the extended product (see col. 2, lines 17-20); 
amplifying the resulting products (see col. 2, lines 21-24, and Fig. 2, bottom); and 
purifying the extension reaction product (col. 2, lines 37-39), which is further taught as including purification “by affinity binding” where “the primer comprises an affinity tag.  Any affinity tag known in the art can be used, e.g., biotin” and “[t]he affinity partner for the affinity tag may be [ ] bound to solid support. In the course of affinity purification, unbound components of the reaction mixture are washed away” (col. 5, line 59, to col. 6, line 3).  It is noted that prior to amplification, Godwin’s extended and then ligated products are not homogenous (not all the same length and so not all the same sequence), and so are analogous to the first cycle PCR products of Wan et al.’s PCR reaction using their MOP and their 3’ cloning oligonucleotide (see their Fig. 1 as reproduced above).  Additionally, Godwin’s extended and then ligated products are analogous to those first cycle PCR products in combination with the first cycle PCR product of Wan et al.’s PCR reaction using their 5’ cloning oligonucleotide and their 3’ cloning oligonucleotide (Ibid).  
Regarding Claims 1-3, 8, 12, 14, 16, 20, 26-27, 29, 34, 37 and 40, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Wan et al., Koon et al. and Slaymaker et al. (as explained above) to 
(A) substitute the two PCR method of Wan et al. with a single PCR reaction containing the SpCas9 template with the 3’ cloning oligonucleotide, the MOP and the 5’ cloning oligonucleotide (analogous to Godwin’s single amplification step as described above), which corresponds to step (e) of instant Claim 1, where (B) the 3’ cloning oligonucleotide comprises a 5’ end biotin affinity tag for binding to a solid support and affinity purification (as taught by Godwin) and (C) the 5’ cloning oligonucleotide comprises only sequences complementary to the template polynucleotide (to correspond to Godwin’s adapter ligation teachings),
and following that single PCR reaction, capture the duplex extension products via the biotin affinity tag and ligate an adapter to the other end (as taught by Godwin), wherein the ligated adapter restores Wan et al.’s 5’ cloning sequences, 
digesting the captured products with DpnI as taught by Wan et al. to degrade strands of the original template polynucleotide (as taught by Wan et al.; see Fig 1, lower portion), and 
performing the additional (adapter) PCR reaction, cloning and transformation of Wan et al. (see e.g. their claims 5-10), 
all with a reasonable expectation of successfully improving the method by (A) reducing the number (and associated costs) of PCR reactions, (B) providing the simplicity and reliability of affinity capture/purification to replace the “early exponential growth pulse phase PCR” and dilution of Wan et al. (see e.g. their Fig. 2, top), and (C) reducing the cost of synthesizing the 5’ end cloning oligonucleotide by reducing its length (i.e. via exclusion of adapter sequences, where the adapter sequences are added by Godwin’s ligation step, which may be varied as desired), without surprising or unexpected results.  
With respect to the last wherein clause of instant Claim 1, it is noted that with modification (A), the presence of Wan et al.’s 5’ oligonucleotide (sans adapter sequences) necessarily reduces the number of mutations (and so the mutation rate) caused by the MOP because the 5’ oligonucleotide competes against the oligonucleotides in the MOP for hybridization to the template polynucleotide strand.  Stated differently, every template polynucleotide strand that is extended by a 5’ oligonucleotide is unavailable for mutagenesis by an oligonucleotide in the MOP.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; simple substitution of one known element for another to obtain predictable results; and simple use of known techniques (of Koon et al., Slaymaker et al. and Godwin) to improve the related method (of Wan et al.) in the same way.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (as evidenced by Clontech Laboratories, Inc.), Koon et al., Slaymaker et al., Meier et al. and Godwin as applied to Claims 1-3, 8, 12, 14, 16, 20, 26, 27, 29, 34, 37 and 40 above, and further in view of Tan (WO 2009/018449 A1; cited in IDS filed 11/15/2019).  
Each of Wan et al., Koon et al., Slaymaker et al, and Tan et al. relate to the preparation and use of mutated polypeptides as a common field of endeavor.  
The teachings of Wan et al., Koon et al., Slaymaker et al., Meier et al. and Godwin have been explained above.  
They do not expressly teach use of a circular double-stranded template with the target polynucleotide to be mutagenized, although Wan et al. (in the ‘638 application) do present an illustration of a template polynucleotide that appears circular (see Fig. 1, top).  
Tan teaches a method (termed “TMCA” or Tailored Multi-Site Combinatorial Assembly) of producing a plurality of modified polynucleotides having different combination of various mutations at multiple sites (see e.g. pg 32, claim 1 therein).  
Regarding Claim 9, Tan teaches use of the method with a template polynucleotide that “is a circular DNA” (see e.g. pg 24, first full ¶, and pg 35, claim 24).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Wan et al., Koon et al., Slaymaker et al., Meier et al. and Godwin (as explained above) by using a circular polynucleotide encoding an SpCas9 polypeptide as the target of mutagenesis, as taught by Tan et al., with the reasonable expectation of successfully mutagenizing the polypeptide with production of concatemers of mutagenized Cas effector proteins (i.e. multiple copies of the mutated coding sequences) without surprising or unexpected results.  Rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple substitution of one known element for another to obtain predictable results; and simple use of known techniques (of Tan et al.) to improve the related method (of Wan et al.) in the same way.  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (as evidenced by Clontech Laboratories, Inc.), Koon et al., Slaymaker et al., Meier et al. and Godwin as applied to Claims 1-3, 8, 12, 14, 16, 20, 26, 27, 29, 34, 37 and 40 above, and further in view of Xue et al. (US 2015/0031565 A1, published 29 January 2015, as previously cited).  
Wan et al., Koon et al., Godwin and Xue et al. all relate to the use of DNA amplification and PCR as a common field of endeavor. 
The teachings of Wan et al., Koon et al., Slaymaker et al., Meiter et al. and Godwin have been explained above.  
Regarding Claim 33, they do not teach the use of Exonuclease I (ExoI) from E. coli.  
Xue et al. teach the post-PCR “digestion with Exonuclease I (ExoI)” to free amplified products from amplification primers (see pg. 10, ¶0062).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Wan et al., Koon et al., Slaymaker et al. and Godwin (as explained above) to include a post amplification step of digestion with Exonuclease I as taught by Xue et al. with the reasonable expectation of successfully digesting primers to free amplified products as taught by Xue et al. without surprising or unexpected results.  
An additional rationale for the above modification is provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results.  
Response to Applicant Arguments
Applicant's arguments in the 5/24 Reply (on pgs 6-8) have been fully considered with the totality of evidence on the record and as they are applicable to the above rejections.  The arguments are not persuasive.  
Applicant first argues that “[n]o combination of Wan, Clontech, Koon, Tan, and Xue renders the [amended] claims obvious” (see pgs 7-8, bridging ¶) because of specific limitations present in the amended claims.  This is not persuasive because the above rejections are based upon a combination of teachings that include those of Slaymaker et al. and Godwin, which present cases of obviousness as explained in each statement of rejection above. 
Applicant also argues that the ordinary artisan “would have had no reason to consider that inclusion of a third oligonucleotide primer would have the specific recited effect on mutation rate” (Ibid).  This is not persuasive because as explained in the first statement of rejection above, the presence of the “third oligonucleotide” (i.e. Wan et al.’s 5’ oligonucleotide) necessarily competes with the oligonucleotides of Wan et al.’s MOP and so necessarily reduces the number of mutation events mediated by those MOP oligonucleotides.  This reduction necessarily “lowers the mutation rate” as recited in Claim 1. 
Applicant further argues that “none of the cited references teach or suggest methods comprising a pool of first (mutagenic) primers [ ] at approximately equimolar concentrations, and using both the first and second oligonucleotide primers at a molar ratio of 100:1 or greater” as recited in Claim 1 (Ibid).  These arguments are not persuasive in light of the combination of teachings, including those of Wan et al. and Slaymaker et al., and the reasons explained in the first statemen of rejection above.  

Conclusion
As noted in the previous Office Action, Rodriguez et al. (2002/0155439 A1) teach a method for generating a library of mutant oligonucleotides using linear cyclic amplification reaction, which includes use of mixtures of mutagenic oligonucleotides (see e.g. claim 1) and mixtures of mutagenic and “non-mutagenic oligonucleotides” (see e.g. claim 4).  And Bauer et al. (USP 5,932,419) teach circular site-directed mutagenesis.  
Also, Osuna et al. (“Combinatorial mutagenesis of three major groove-contacting residues of EcoRI: single and double amino acid replacements retaining methyltransferase-sensitive activities” Gene, Vol106, Iss 1, 30 September 1991, pp 7-12) teach a method “to have access to all 203 possible combinations of aa at [ ] three positions, [they] designed an experiment [with] a fragment consisting of 50% wt codon, 50% of an equimolar mixture of codons for the 20 aa, at each of the three positions” (emphasis added; see pg 8, left col., last full ¶, and Fig. 1 legend).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl

/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637